UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07572 Principal Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street, Des Moines, IA 50392-2080 (Address of principal executive offices) (Zip code) Principal Management Corporation, Des Moines, IA 50392-2080 (Name and address of agent for service) Registrants telephone number, including area code: 515-247-6783 Date of fiscal year end: August 31, 2010 Date of reporting period: August 31, 2010 ITEM 1  REPORT TO STOCKHOLDERS Institutional, J & R Share Classes Annual Report August 31, 2010 Table of Contents Market Highlights 1 Important Fund Information 3 Bond Market Index Fund 4 International Equity Index Fund 5 Preferred Securities Fund 6 Glossary 7 Financial Statements 9 Notes to Financial Statements 18 Schedules of Investments 30 Financial Highlights 64 Report of Registered Independent Public Accounting Firm 68 Shareholder Expense Example 69 Supplemental Information 70 Market Highlights The stock market rally that began in March 2009 continued into 2010, then lost steam at the end of April. Mounting investor concerns on a number of fronts led to heightened risk aversion and increased market volatility, which prevailed throughout the remainder of the 1-year period ending August 31, 2010. Despite the slumping markets and worried investors, the broad equity and fixed income markets ended the period in positive territory. On the international front, investor concerns included economic stability in the euro zone and slowing growth in China. The euro zone troubles, which started with the revelation of Greeces staggering deficit and debt load, broadened as it became apparent other countries (such as Spain and Portugal) faced similar issues. Markets reacted negatively to the exposure of European banks to the sovereign and corporate debt of these countries, despite the nearly $1 trillion bailout plan put in effect by the European Union and International Monetary Fund. However, in August investors were somewhat calmed by good news, when it was reported the euro zone economy grew at an annualized 3.9% in the second quarter of 2010. 1 In China, the governments decision to reign in real estate growth weighed on international investors, as did new data indicating a slowdown in Chinas pace of economic growth. 2 Fears of a double-dip U.S. recession grew during the second half of the period as negative economic data pointed to a weakening U.S. economy: * Employers continued their reluctance to add staff, and the unemployment rate ended the period at 9.6%. 3 * GrossDomestic Product for the second quarter of 2010 was up only 1.6% versus the 3.7% gain posted in the first quarter, as inventories decreased and imports grew faster than exports. 4 * Housing market data was weak during the period. Following expiration of the home buyer tax credit in April 2010, new-home sales fell in May to a seasonally adjusted, annual rate of 300,000 (the lowest number since the government began tracking the figure in 1963). 5 By July they had dropped even further, to 276,000 - 12.4% below June 2010 and 32.4% below July Following its August 2010 meeting, the Federal Reserve acknowledged that the pace of recovery in output and employment has slowed in recent months . 6 and confirmed its intention to keep its extremely accommodative monetary policy in place for an extended period. The Fed also announced it would maintain its securities holdings at their current level by reinvesting principal and interest payments received from its mortgage holdings into longer-term U.S. Treasuries. 1 Germany Propels Growth in Euro Zone, Wall Street Journal , 8/14/2010 2 The Conference Board Leading Economic Index ® (LEI) for China, measuring economic activity, increased 0.3% in April following increases of 1.2% in March and 0.4% in February. 3 U.S. Bureau of Labor Statistics: Employment Situation Summary 9/3/2010 (www.bls.gov) 4 Bureau of Economic Analysis, US Dept of Commerce (www.bea.gov) 5 National Association of Home Builders (www.nahb.com) 6 Federal Reserve press release dated August 10, 2010 (www.federalreserve.gov) 1 For the 1-year period ending August 31, 2010, the broad U.S. equity market posted a return of 5.6%, as measured by the Russell 3000 Index. Within this index, the consumer discretionary and telecom sectors posted the strongest gains. The financial sector generated the only negative sector return as investors grappled with the changing landscape of regulatory reform and how it might impact the capital structure and growth opportunities for the industry. Growth stocks outperformed value in the large- and small-cap segments; in mid-caps, value stocks outpaced growth. From a market-cap perspective, mid-caps outperformed both large- and small-cap stocks. 7 Internationally, developed markets - with a return of -2.3% 8 for the 1-year period - considerably l agged emerging markets (which delivered 18.0% 8 ). The weak performance by developed markets reflected in part the precarious financial situation in the euro zone peripheral countries. Emerging markets strong performance was supported by much stronger growth within emerging economies. In fixed income, riskier asset classes performed best during the 1-year period. Commercial mortgage-backed securities led the investment-grade universe by outpacing duration-adjusted U.S. Treasuries by 16.4%. 9 High-yield bonds also performed well, advancing 21.5% (14.3% ahead of duration-adjusted Treasuries). 10 The yield curve flattened as the yield differential between 2- and 10-year Treasuries fell from 2.43% at the start of the period to 2.00% as of August 31, 2010. 11 Treasury yields fell during the period for several primary reasons: * The tenuous macroeconomic environment in the second half of the period led to risk aversion. *The Fed's announcement during the period that it would reinvest prepayments received on its massive mortgage-backed securities portfolio into longer-term Treasuries fueled a belief among investors that Treasury prices could rise further. *With money market yields hovering around 0.0%, many money market investors seeking higher returns - but who also had been hesitant to move into equities - moved out of money markets into bonds. 12 7 Russell family of indexes 8 Developed international markets: MSCI EAFE Index; emerging international markets: MSCI EM Index 9 As measured by components of Barclays Capital Aggregate Bond Index 10 As measured by components of Barclays Capital High Yield Index 11 Source: FactSet (U.S. Constant Maturity Treasury Yields) 12 On the Other Hand: Economic Insights , August 2010 edition, by Bob Baur and the Principal Global Investors Economic Committee. Bob Baur is a managing director and chief global economist for Principal Global Investors, one of the sub-advisors of the Principal Funds. 2 Important Fund Information The following information applies to all funds shown in this annual report: The line graphs on the following pages illustrate the growth of a hypothetical $10,000 investment. For each fund, the illustration is based on performance of the share classes indicated. Investment results shown represent historical performance and do not guarantee future results. Your investments returns and principal values will fluctuate with changes in interest rates and other market conditions so the value, when redeemed, may be worth more or less than original costs. Current performance may be lower or higher than the performance shown. For more information, including the most recent month-end performance, visit principalfunds.com, call your financial professional, or call 800-222-5852. See glossary on page 7 for definitions of indices and terms. 1 Performance assumes reinvestment of all dividends and capital gains. Extended performance is calculated based on the historical performance of the funds oldest share class, adjusted for the fees and expenses of the share class shown. Performance does not reflect the impact of federal, state, or municipal taxes. If it did, performance would be lower. Periods of less than one year are not annualized. 2 Returns for the benchmark indices assume reinvestment of all dividends and distributions. Indices are unmanaged,and individuals cannot invest directly in a index. 3 What contributed to or detracted from fund performance during the fiscal year? Security selection within the mortgage pass-through sector contributed the most to positive performance. The allocation to the corporate utility sector added value as well. Also, security selection within the AAA-rated commercial mortgage-backed securities sector benefited performance. The transaction costs of implementing the funds investment strategy detracted the most from performance. Sector allocation was the next-biggest detractor, which was primarily due to the funds composition on the first business day of 2010; as this fund was incepted on December 30, 2009, it was comprised solely of U.S. Treasuries on January 4, 2010. Security selection within the corporate utilities sector, and to a lesser extent within the industrial sector, also detracted from performance. Were there any changes to the funds composition during the fiscal year? The fund, which was incepted on December 30, 2009, was initially comprised of U.S. Treasuries for a brief period while trades were underway to invest the portfolio in securities that attempt to match the characteristics of the Barclays Capital Aggregate Bond Index. 4 What contributed to or detracted from fund performance during the fiscal year? During the 8-month period ending August 31, 2010 (the Principal International Equity Index Fund was incepted on December 30, 2009), the fund performed in line with the MSCI EAFE Index. The consumer staples sector provided the lone positive return for the period. Nine of the 10 economic sectors in the index posted negative returns during the period, with the energy and materials sectors recording the largest negative returns. Were there any changes to the funds composition during the fiscal year? No material changes occurred in the funds structure. 5 What contributed to or detracted from fund performance during the fiscal year? During the 12-month period, the most significant development in preferred securities in over a decade came from the Dodd-Frank Bill. This financial reform legislation defined the 5-year phase-out period for U.S. bank trust preferred securities demanded by the Collins Amendment. This law imposes a virtual legislated maturity to the U.S. bank trust preferred market and a commensurate intermediate investment horizon on the sector. Capital One, Countrywide and Suntrust Capital were the standout performers. Also, continued fundamental repair of the global financial system, earnings improvements, ratings improvements, liability management tenders and a unique technical backdrop all were supportive to the preferred securities market over the 12-month period. This helped the institutional capital securities sector and the retail $25 par sector provide a balanced contribution to performance during the period. Additionally, Moodys announced revised equity credits for hybrids, which took back the equity content. The insurance hybrid sector in particular benefited from this, because the lower equity credit increased call expectations of discount paper. MetLife, Prudential Financial and Protective Life were among the strongest contributors in the insurance sector. The credit market and equity rallies calmed into a general complacency bubble during the first quarter of 2010, setting a backdrop for a correction. The foreign sector of both the $25 par market and the capital securities market contributed the most to the overall correction in the second quarter of 2010. Also, sovereign risks of the European Union came into focus during the period, with particular attention paid to the fiscal challenges in Greece. A package equivalent to $1 trillion of support shell-shocked the markets by its enormity, sparking a sell-off. May 2010 represented the first correction in preferred securities since March 2009. The largest detractors from performance were Santander Bank, Deutsche Bank and Societe Generale. Additionally, many hedge funds sold specific insurance names while the dealer community was reducing risk as well, in advance of what was expected to be an active and risky hurricane season. The largest detractors from performance were the capital securities of XL Capital, Swiss Re and AXA Insurance. Were there any changes to the funds composition during the fiscal year? No material changes occurred in the funds structure. 6 Glossary Barclays Capital Aggregate Bond Index: A broad-based index intended to represent the U.S. fixed-income market. Morgan Stanley Capital International (MSCI)  EAFE Index NDTR D: Is listed for foreign stock funds (EAFE refers to Europe, Australia, and Far East). Widely accepted as a benchmark for international stock performance, the EAFE index is an aggregate of 21 individual country indexes. Morningstar Foreign Large Blend Category Average: Foreign large-blend portfolios invest in a variety of big international stocks. Most of these portfolios divide their assets among a dozen or more developed markets, including Japan, Britain, France, and Germany. These portfolios primarily invest in stocks that have market caps in the top 70% of each economically intergrated markets (such as Europe or Asia ex-Japan). The blend style is assigned to porfolios where neither growth not value characteristics predominate. These portfolios typically will have less than 20% of assets invested in U.S. stocks Morningstar Intermediate-Term Bond Category Average: Intermediate-term bond portfolios invest primarily in corporate and other investment-grade U.S. fixed-income issues and have durations of 3.5 to six years (or, if duration is unavailable, average effective maturities of four to 10 years). These portfolios are less sensitive to interest rates, and therefore less volatile, than portfolios that have longer durations. Preferreds Blended Index: It is composed of 65% Merrill Lynch Fixed Rate Preferred Securities Index and 35% Barclays Capital U.S. Tier I Capital Securities Index 7 (This page intentionally left blank) 8 STATEMENTS OF ASSETS AND LIABILITIES PRINCIPAL FUNDS, INC. August 31, 2010 Bond Market Diversified Real Amounts in thousands, except per share amounts Index Fund Asset Fund Investment in securitiesat cost $ 577,372 $ 180,522 Assets Investment in securitiesat value $ 596,606 $ 182,374 Cash 10 4,091 Receivables: Dividends and interest 3,917 242 Expense reimbursement from Manager  22 Expense reimbursement from Underwriter 2  Fund shares sold 631 208 Investment securities sold 10,396 753 Total Assets 611,562 187,690 Liabilities Accrued management and investment advisory fees 121 134 Accrued administrative service fees 2  Accrued distribution fees 14 3 Accrued service fees 5  Accrued transfer agent fees 19 2 Accrued other expenses 42 14 Payables: Fund shares redeemed 2,589  Investment securities purchased 26,105 2,774 Variation margin on futures contracts  8 Total Liabilities 28,897 2,935 Net Assets Applicable to Outstanding Shares $ 582,665 $ 184,755 Net Assets Consist of: Capital Shares and additional paid-in-capital $ 568,729 $ 182,320 Accumulated undistributed (overdistributed) net investment income (loss) 6,205 608 Accumulated undistributed (overdistributed) net realized gain (loss) (11,503 ) (19 ) Net unrealized appreciation (depreciation) of investments 19,234 1,846 Total Net Assets $ 582,665 $ 184,755 Capital Stock (par value: $.01 a share): Shares authorized 385,000 350,000 Net Asset Value Per Share: Class A: Net Assets N/A $ 9,577 Shares Issued and Outstanding 946 Net Asset Value per share $ 10.12 Maximum Offering Price $ 10.51 Class C: Net Assets N/A $ 1,364 Shares Issued and Outstanding 135 Net Asset Value per share $ 10.10 (a) Class J: Net Assets $ 29,318 N/A Shares Issued and Outstanding 2,754 Net Asset Value per share $ 10.65 (a) Institutional: Net Assets $ 530,223 $ 173,814 Shares Issued and Outstanding 49,503 17,146 Net Asset Value per share $ 10.71 $ 10.14 R-1: Net Assets $ 2,133 N/A Shares Issued and Outstanding 200 Net Asset Value per share $ 10.65 R-2: Net Assets $ 3,814 N/A Shares Issued and Outstanding 358 Net Asset Value per share $ 10.66 R-3: Net Assets $ 5,206 N/A Shares Issued and Outstanding 488 Net Asset Value per share $ 10.67 R-4: Net Assets $ 2,675 N/A Shares Issued and Outstanding 250 Net Asset Value per share $ 10.68 R-5: Net Assets $ 9,296 N/A Shares Issued and Outstanding 869 Net Asset Value per share $ 10.69 (a) Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. See accompanying notes. 9 STATEMENTS OF ASSETS AND LIABILITIES PRINCIPAL FUNDS, INC. August 31, 2010 International Preferred Amounts in thousands, except per share amounts Equity Index Fund Securities Fund Investment in securitiesat cost $ 357,205 $ Foreign currencyat cost $ 89 $  Assets Investment in securitiesat value $ 345,560 $ 2,735,065 Foreign currencyat value 89  Cash 387 98 Receivables: Dividends and interest 863 26,581 Expense reimbursement from Underwriter  2 Fund shares sold 154 43,700 Investment securities sold 35 427 Variation margin on futures contracts 21  Prepaid expenses  12 Total Assets 347,109 2,805,885 Liabilities Accrued management and investment advisory fees 84 1,626 Accrued administrative service fees  1 Accrued distribution fees  658 Accrued service fees 1 1 Accrued transfer agent fees 1 222 Accrued directors' expenses  13 Accrued other expenses 63  Payables: Dividends payable  11,710 Fund shares redeemed 489 5,500 Investment securities purchased 518 7,062 Total Liabilities 1,156 26,793 Net Assets Applicable to Outstanding Shares $ 345,953 $ Net Assets Consist of: Capital Shares and additional paid-in-capital $ 355,480 $ 2,553,430 Accumulated undistributed (overdistributed) net investment income (loss) 3,565 68 Accumulated undistributed (overdistributed) net realized gain (loss) (1,580 ) (160,198 ) Net unrealized appreciation (depreciation) of investments (11,502 ) 385,792 Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currency (10 )  Total Net Assets $ 345,953 $ Capital Stock (par value: $.01 a share): Shares authorized 380,000 555,000 Net Asset Value Per Share: Class A: Net Assets N/A $ 874,721 Shares Issued and Outstanding 88,730 Net Asset Value per share $ 9.86 Maximum Offering Price $ 10.24 Class C: Net Assets N/A $ 576,857 Shares Issued and Outstanding 58,543 Net Asset Value per share $ 9.85 (a) Class J: Net Assets N/A $ 27,450 Shares Issued and Outstanding 2,830 Net Asset Value per share $ 9.70 (a) Institutional: Net Assets $ 343,101 $ 1,292,939 Shares Issued and Outstanding 37,684 131,688 Net Asset Value per share $ 9.10 $ 9.82 R-1: Net Assets $ 9 $ 1,458 Shares Issued and Outstanding 1 149 Net Asset Value per share $ 9.05 $ 9.79 R-2: Net Assets $ 47 $ 919 Shares Issued and Outstanding 5 94 Net Asset Value per share $ 9.05 $ 9.75 R-3: Net Assets $ 55 $ 1,962 Shares Issued and Outstanding 6 201 Net Asset Value per share $ 9.07 $ 9.78 R-4: Net Assets $ 1,089 $ 2,130 Shares Issued and Outstanding 120 218 Net Asset Value per share $ 9.08 $ 9.77 R-5: Net Assets $ 1,652 $ 656 Shares Issued and Outstanding 182 67 Net Asset Value per share $ 9.08 $ 9.79 (a) Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. See accompanying notes. 10 STATEMENTS OF OPERATIONS PRINCIPAL FUNDS, INC. Periods Ended August 31, 2010 Bond Market Index Diversified Real Amounts in thousands Fund (a) Asset Fund (b) Net Investment Income (Loss) Income: Dividends $  $ 1,079 Withholding tax  (4 ) Interest Total Income Expenses: Management and investment advisory fees Distribution fees - Class A N/A 5 Distribution fees - Class C N/A 3 Distribution fees - Class J 37 N/A Distribution fees - R-1 2 N/A Distribution fees - R-2 3 N/A Distribution fees - R-3 4 N/A Distribution fees - R-4 1 N/A Administrative service fees - R-1 2 N/A Administrative service fees - R-2 2 N/A Administrative service fees - R-3 1 N/A Registration fees - Class A N/A 32 Registration fees - Class C N/A 24 Registration fees - Class J 24 N/A Registration fees - Institutional  26 Service fees - R-1 1 N/A Service fees - R-2 3 N/A Service fees - R-3 4 N/A Service fees - R-4 2 N/A Service fees - R-5 7 N/A Shareholder reports - Class J 6 N/A Transfer agent fees - Class A N/A 4 Transfer agent fees - Class C N/A 2 Transfer agent fees - Class J 25 N/A Transfer agent fees - Institutional  1 Custodian fees 10 3 Directors' expenses 2  Professional fees 2 7 Other expenses 3  Total Gross Expenses Less: Reimbursement from Manager - Class A N/A 32 Less: Reimbursement from Manager - Class C N/A 26 Less: Reimbursement from Underwriter - Class J 6 N/A Total Net Expenses Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies Net realized gain (loss) from: Investment transactions (60 ) Foreign currency transactions  (28 ) Futures contracts  41 Short sales (6 )  Change in unrealized appreciation/depreciation of: Investments Futures contracts  (6 ) Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies Net Increase (Decrease) in Net Assets Resulting from Operations $ 26,528 $ 2,715 (a) Period from December 30, 2009, date operations commenced, through August 31, 2010. (b) Period from March 16, 2010, date operations commenced, through August 31, 2010. See accompanying notes. 11 STATEMENTS OF OPERATIONS PRINCIPAL FUNDS, INC. Periods Ended August 31, 2010 (except as noted) International Equity Preferred Preferred Amounts in thousands Index Fund (a) Securities Fund (b) Securities Fund (c) Net Investment Income (Loss) Income: Dividends $ 4,557 $ 105,561 $ 104,467 Withholding tax (540 )   Interest 10 Total Income Expenses: Management and investment advisory fees Distribution fees - Class A N/A Distribution fees - Class C N/A Distribution fees - Class J N/A 91 76 Distribution fees - R-1  4 3 Distribution fees - R-2  3 2 Distribution fees - R-3  3 4 Distribution fees - R-4 1 2 2 Administrative service fees - R-1  3 2 Administrative service fees - R-2  2 2 Administrative service fees - R-3  2 2 Administrative service fees - R-4  2 2 Administrative service fees - R-5   1 Registration fees - Class A N/A 48 55 Registration fees - Class C N/A 35 29 Registration fees - Class J N/A 14 15 Registration fees - Institutional 14 85 20 Service fees - R-1  3 2 Service fees - R-2  2 2 Service fees - R-3  3 2 Service fees - R-4 1 3 3 Service fees - R-5 1 1 1 Shareholder reports - Class A N/A 44 Shareholder reports - Class C N/A 13 77 Shareholder reports - Class J N/A 5 3 Shareholder reports - Institutional  27 5 Transfer agent fees - Class A N/A Transfer agent fees - Class C N/A Transfer agent fees - Class J N/A 49 45 Transfer agent fees - Institutional 2 70 Custodian fees 9 11 Directors' expenses  40 34 Professional fees 8 14 8 Other expenses 2 46 28 Total Gross Expenses Less: Reimbursement from Manager - Class A N/A Less: Reimbursement from Manager - Class C N/A Less: Reimbursement from Manager - Institutional 37   Less: Reimbursement from Manager - R-5 1   Less: Reimbursement from Underwriter - Class J N/A 12 8 Total Net Expenses Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies Net realized gain (loss) from: Investment transactions (1,265 ) (62,021 ) Foreign currency transactions (1 )   Futures contracts (315 )   Change in unrealized appreciation/depreciation of: Investments (11,645 ) Futures contracts   Translation of assets and liabilities in foreign currencies (10 )   Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies (13,093 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ (9,527 ) $ 395,303 $ 686,573 (a) Period from December 30, 2009, date operations commenced, through August 31, 2010. (b) Period from November 1, 2009 through August 31, 2010. Effective in 2010, Preferred Securities Funds fiscal year end was changed from October 31 to August 31. (c) Year ended October 31, 2009. See accompanying notes. 12 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. Bond Market Amounts in thousands Index Fund Period Ended August 31, 2010 (a) Operations Net investment income (loss) $ 5,594 Net realized gain (loss) on investments, futures, and foreign currency transactions 2,306 Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies 18,628 Net Increase (Decrease) in Net Assets Resulting from Operations 26,528 Capital Share Transactions Net increase (decrease) in capital share transactions 556,136 Redemption fees - Class J 1 Total increase (decrease) in net assets 582,665 Net Assets Beginning of period End of period (including undistributed net investment income as set forth below) $ 582,665 Undistributed (overdistributed) net investment income (loss) $ 6,205 Class J Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended August 31, 2010 (a) Dollars: Sold $ 2,471 $ 538,051 $ 364 $ 575 $ 343 $ 633 $ 6,689 Issued in acquisitions 27,321 235 1,734 3,446 5,515 1,997 4,532 Redeemed (1,518 ) (32,641 ) (38 ) (343 ) (854 ) (46 ) (2,330 ) Net Increase (Decrease) $ 28,274 $ 505,645 $ 2,060 $ 3,678 $ 5,004 $ 2,584 $ 8,891 Shares: Sold 238 52,643 35 55 33 60 647 Issued in acquisitions 2,662 23 169 336 537 194 441 Redeemed (146 ) (3,163 ) (4 ) (33 ) (82 ) (4 ) (219 ) Net Increase (Decrease) 2,754 49,503 200 358 488 250 869 Distributions: Period Ended August 31, 2010 (a) From net investment income $  $  $  $  $  $  $  From net realized gain on investments        Total Dividends and Distributions $  $  $  $  $  $  $  (a) Period from December 30, 2009, date operations commenced, through August 31, 2010. See accompanying notes. 13 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. Diversified Real Amounts in thousands Asset Fund Period Ended August 31, 2010 (a) Operations Net investment income (loss) $ 916 Net realized gain (loss) on investments, futures, and foreign currency transactions (47 ) Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies 1,846 Net Increase (Decrease) in Net Assets Resulting from Operations 2,715 Dividends and Distributions to Shareholders From net investment income (280 ) Total Dividends and Distributions (280) Capital Share Transactions Net increase (decrease) in capital share transactions 182,320 Total increase (decrease) in net assets 184,755 Net Assets Beginning of period  End of period (including undistributed net investment income as set forth below) $ 184,755 Undistributed (overdistributed) net investment income (loss) $ 608 Class A Class C Institutional Capital Share Transactions: Period Ended August 31, 2010 (a) Dollars: Sold $ 9,629 $ 1,350 $ 171,171 Reinvested 8  272 Redeemed (110 )   Net Increase (Decrease) $ 9,527 $ 1,350 $ 171,443 Shares: Sold 956 135 17,118 Reinvested 1  28 Redeemed (11 )   Net Increase (Decrease) 946 135 17,146 Distributions: Period Ended August 31, 2010 (a) From net investment income $ (8) $  $ (272) From net realized gain on investments    Total Dividends and Distributions $ (8) $  $ (272) (a) Period from March 16, 2010, date operations commenced, through August 31, 2010. See accompanying notes. 14 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. International Equity Index Amounts in thousands Fund Period Ended August 31, 2010 (a) Operations Net investment income (loss) $ 3,566 Net realized gain (loss) on investments, futures, and foreign currency transactions (1,581 ) Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies (11,512 ) Net Increase (Decrease) in Net Assets Resulting from Operations (9,527) Capital Share Transactions Net increase (decrease) in capital share transactions 355,480 Total increase (decrease) in net assets 345,953 Net Assets Beginning of period  End of period (including undistributed net investment income as set forth below) $ 345,953 Undistributed (overdistributed) net investment income (loss) $ 3,565 Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended August 31, 2010 (a) Dollars: Sold $ 372,607 $ 10 $ 58 $ 56 $ 1,163 $ 1,701 Redeemed (19,899 )  (12 ) (1 ) (61 ) (142 ) Net Increase (Decrease) $ 352,708 $ 10 $ 46 $ 55 $ 1,102 $ 1,559 Shares: Sold 39,832 1 6 6 127 198 Redeemed (2,148 )  (1 )  (7 ) (16 ) Net Increase (Decrease) 37,684 1 5 6 120 182 Distributions: Period Ended August 31, 2010 (a) From net investment income $  $  $  $  $  $  From net realized gain on investments       Total Dividends and Distributions $  $  $  $  $  $  (a) Period from December 30, 2009, date operations commenced, through August 31, 2010. See accompanying notes. 15 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. Amounts in thousands Preferred Securities Fund Period Ended Year Ended Year Ended August 31, 2010 (a) October 31, 2009 October 31, 2008 Operations Net investment income (loss) $ 135,230 $ 137,487 $ 85,199 Net realized gain (loss) on investments, futures, and foreign currency transactions 46,792 (62,021) (135,447 ) Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies 213,281 611,107 (402,700 ) Net Increase (Decrease) in Net Assets Resulting from Operations 395,303 686,573 (452,948 ) Dividends and Distributions to Shareholders From net investment income (136,444) (137,851) (84,591 ) Total Dividends and Distributions (136,444) (137,851) (84,591 ) Capital Share Transactions Net increase (decrease) in capital share transactions 108,154 625,983 929,922 Redemption fees - Class A 2 19 6 Redemption fees - Class C  5 1 Redemption fees - Class J 2  1 Total increase (decrease) in net assets 367,017 1,174,729 392,391 Net Assets Beginning of period 2,412,075 1,237,346 844,955 End of period (including undistributed net investment income as set forth below) $ $ $ Undistributed (overdistributed) net investment income (loss) $ 68 $ 979 $ 1,294 Class A Class C Class J Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended August 31, 2010 (a) Dollars: Sold $ 473,054 $ 188,591 $ 7,398 $ 381,542 $ 301 $ 812 $ 492 $ 326 $ 1,565 Reinvested 24,947 10,651 1,282 64,001 68 59 93 114 40 Redeemed (367,212 ) (106,659 ) (6,276 ) (562,266) (321 ) (1,124 ) (458 ) (751) (2,115) Net Increase (Decrease) $ 130,789 $ 92,583 $ 2,404 $ (116,723) $ 48 $ (253) $ 127 $ (311) $ (510) Shares: Sold 50,074 20,074 799 40,503 33 87 53 35 167 Reinvested 2,671 1,141 139 6,893 7 6 10 12 4 Redeemed (39,491 ) (11,461) (684 ) (60,441 ) (35 ) (119 ) (50 ) (81) (229) Net Increase (Decrease) 13,254 9,754 254 (13,045 ) 5 (26 ) 13 (34) (58) Year Ended October 31, 2009 Dollars: Sold $ 545,622 $ 278,167 $ 4,348 $ 282,648 $ 590 $ 557 $ 324 $ 422 $ 1,405 Reinvested 19,513 7,773 1,308 83,074 62 55 118 144 44 Redeemed (229,958 ) (60,686) (4,159 ) (302,429) (230 ) (428 ) (751 ) (540) (1,010) Net Increase (Decrease) $ 335,177 $ 225,254 $ 1,497 $ 63,293 $ 422 $ 184 $ (309) $ 26 $ 439 Shares: Sold 76,300 38,769 560 40,879 80 75 45 57 172 Reinvested 2,640 1,048 187 11,766 9 8 17 20 6 Redeemed (32,041 ) (8,415) (615 ) (44,442 ) (34 ) (64 ) (103 ) (83) (127) Net Increase (Decrease) 46,899 31,402 132 8,203 55 19 (41 ) (6) 51 Year Ended October 31, 2008 Dollars: Sold $ 307,835 $ 152,027 $ 7,560 $ 620,116 $ 794 $ 686 $ 1,281 $ 2,964 $ 689 Reinvested 5,623 1,233 1,361 66,165 38 44 118 145 41 Redeemed (115,872 ) (15,408) (9,277 ) (95,011 ) (492 ) (439 ) (964 ) (793) (542) Net Increase (Decrease) $ 197,586 $ 137,852 $ (356) $ 591,270 $ 340 $ 291 $ 435 $ 2,316 $ 188 Shares: Sold 34,553 17,074 811 69,452 92 81 141 307 74 Reinvested 658 148 156 7,614 4 5 14 17 5 Redeemed (14,693 ) (1,987) (1,077 ) (11,279 ) (61 ) (53 ) (116 ) (89) (62) Net Increase (Decrease) 20,518 15,235 (110 ) 65,787 35 33 39 235 17 See accompanying notes. 16 STATEMENT OF CHANGES IN NET ASSETS (CONTINUED) PRINCIPAL FUNDS, INC. Class A Class C Class J Institutional R-1 R-2 R-3 R-4 R-5 Distributions: Period Ended August 31, 2010 (a) From net investment income $ (39,415) $ (24,176) $ (1,283) $ (71,196) $ (68) $ (59) $ (93) $ (114) $ (40) From net realized gain on investments          Total Dividends and Distributions $ (39,415) $ (24,176) $ (1,283) $ (71,196) $ (68) $ (59) $ (93) $ (114) $ (40) Year Ended October 31, 2009 From net investment income $ (32,246) $ (18,392) $ (1,312) $ (85,478) $ (62) $ (55) $ (118) $ (144) $ (44) From net realized gain on investments          Total Dividends and Distributions $ (32,246) $ (18,392) $ (1,312) $ (85,478) $ (62) $ (55) $ (118) $ (144) $ (44) Year Ended October 31, 2008 From net investment income $ (11,639) $ (4,925) $ (1,366) $ (66,274) $ (38) $ (44) $ (118) $ (146) $ (41) From net realized gain on investments          Total Dividends and Distributions $ (11,639) $ (4,925) $ (1,366) $ (66,274) $ (38) $ (44) $ (118) $ (146) $ (41) (a) Period from November 1, 2009 through August 31, 2010. Effective in 2010, the funds fiscal year end was changed from October 31 to August 31. See accompanying notes. 17 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . August 31, 2010 1. Organization Principal Funds, Inc. (the "Fund") is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company and operates as a series fund in the mutual fund industry. At August 31, 2010, the Fund consists of 64 separate funds. The financial statements for Bond Market Index Fund, Diversified Real Asset Fund, International Equity Index Fund and Preferred Securities Fund (known as the "Funds") are presented herein. The Funds offer nine classes of shares: Class A, Class C, Class J, Institutional, R-1, R-2, R-3, R-4 and R-5. Certain detailed financial information for Class A and Class C shares is provided separately. Effective December 30, 2009, the initial purchases of $10,000 of Institutional, R-1, R-2, R-3, R-4 and R-5 classes of shares of Bond Market Index Fund and International Equity Index Fund were made by Principal Management Corporation (the Manager). Effective March 16, 2010, the initial purchases of $10,000 of Class A, Class C and Institutional classes of shares of Diversified Real Asset Fund and were made by the Manager. Effective March 16, 2010, the initial purchase of $10,000 of Class J shares of Bond Market Index Fund was made by the Manager. Effective May 14, 2010, Bond Market Index Fund acquired all the assets and assumed all the liabilities of High Quality Intermediate-Term Bond Fund pursuant to a plan of acquisition approved by shareholders on May 10, 2010. The purpose of the acquisition was to combine two funds managed by Principal Management Corporation with similar investment objectives, principal policies, and risks. The acquisition was accomplished by a tax-free exchange of 5,460,000 shares from High Quality Intermediate-Term Bond Fund for 4,362,000 shares valued at $44,780,000 of Bond Market Index Fund at an approximate exchange rate of .80, .80, .80, .79, .80, .79, & .79 for Class J, Institutional, R-1, R-2, R-3, R-4 and R-5 classes of shares, respectively. The investment securities of High Quality Intermediate-Term Bond Fund, with a fair value of approximately $42,972,000 and a cost of $42,438,000 at May 14, 2010 were the primary assets acquired by Bond Market Index Fund. For financial reporting purposes, assets received and shares issued by Bond Market Index Fund were recorded at fair value; however, the cost basis of the investments received from High Quality Intermediate-Term Bond Fund was carried forward to align ongoing reporting of Bond Market Index Funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The aggregate net assets of High Quality Intermediate-Term Bond Fund and Bond Market Index Fund immediately prior to the acquisition were approximately $44,780,000 ($30,447,000 of accumulated realized losses and $606,000 of unrealized appreciation) and $357,738,000, respectively. The aggregate net assets of Bond Market Index Fund immediately following the acquisition were $402,518,000. Assuming the acquisition had been completed on December 30, 2009, the date operations commenced for Bond Market Index Fund, Bond Market Index Funds pro forma results of operations for the period ended August 31, 2010, would have been $6,232,000 of net investment income, $21,856,000 of net realized and unrealized gain on investments, and $28,088,000 of net increase in net assets resulting from operations. Because the combined investment portfolios have been managed as a single integrated portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of High Quality Intermediate-Term Bond Fund that have been included in the Bond Market Index Funds statement of operations since May 14, 2010. On June 14, 2010, the Funds board of directors approved a change in the fiscal year end date of Preferred Securities Fund. The fiscal year end date moved from October 31 to August 31, effective with the ten-month period ending August 31, 2010. All classes of shares for each of the Funds represent interests in the same portfolio of investments, and will vote together as a single class except where otherwise required by law or as determined by the Funds Board of Directors. In addition, the Board of Directors declares separate dividends on each class of shares. 2. Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Funds: 18 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . August 31, 2010 2. Significant Accounting Policies (Continued) Security Valuation. The Funds value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks, and foreign securities, the investments are valued at their fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset values are ordinarily not reflected in the Funds net asset values. If events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset values are determined to materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. Many factors are reviewed in the course of making a good faith determination of a securitys fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices, and foreign currencies. To the extent the Funds invest in foreign securities listed on foreign exchanges which trade on days on which the Funds do not determine net asset values, for example weekends and other customary national U.S. holidays, the Funds net asset values could be significantly affected on days when shareholders can not purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a local price and a premium price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Funds to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Funds Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Currency Translation. Foreign holdings are translated to U.S. dollars using the exchange rate at the daily close of the New York Stock Exchange. The identified cost of the Funds holdings is translated at approximate rates prevailing when acquired. Income and expense amounts are translated at approximate rates prevailing when received or paid, with daily accruals of such amounts reported at approximate rates prevailing at the date of valuation. Since the carrying amount of the foreign securities is determined based on the exchange rate and market values at the close of the period, it is not practicable to isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates from the fluctuations arising from changes in the market prices of securities during the period. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between trade and settlement dates on security transactions, and the difference between the amount of dividends and foreign withholding taxes recorded on the books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies arise from changes in the exchange rate relating to assets and liabilities, other than investments in securities, purchased and held in non-U.S. denominated currencies. The following fund held securities denominated in currencies that exceeded 5% of net assets of the fund: International Equity Index Fund Euro 28.7% Japanese Yen British Pound Australian Dollar Swiss Franc 19 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS , I NC . August 31, 2010 2. Significant Accounting Policies (Continued) Income and Investment Transactions . The Funds record investment transactions on a trade date basis. The identified cost basis has been used in determining the net realized gain or loss from investment transactions and unrealized appreciation or depreciation of investments. The Funds record dividend income on the ex-dividend date, except dividend income from foreign securities whereby the ex-dividend date has passed; such dividends are recorded as soon as the Funds are informed of the ex-dividend date. Interest income is recognized on an accrual basis. Discounts and premiums on securities are accreted/amortized over the lives of the respective securities. The Funds allocate daily all income and realized and unrealized gains or losses to each class of shares based upon the relative proportion of the value of shares outstanding of each class. Expenses. Expenses directly attributed to a particular fund are charged to that fund. Other expenses not directly attributed a particular fund are apportioned among the registered investment companies managed by the Manager . Management fees are allocated daily to each class of shares based upon the relative proportion of the value of shares outstanding of each class. Expenses specifically attributable to a particular class are charged directly to such class and are included separately in the statements of operations. Distributions to Shareholders. Dividends and distributions to shareholders of the Funds are recorded on the ex-dividend date. Dividends and distributions to shareholders from net investment income and net realized gain from investments and foreign currency transactions are determined in accordance with federal tax regulations, which may differ from U.S. generally accepted accounting principles. These differences are primarily due to differing treatments for net operating losses, foreign currency transactions, futures contracts, certain defaulted securities, sales of Passive Foreign Investment Companies, losses deferred due to wash sales, tax straddles, mortgage-backed securities, certain preferred securities, swap agreements, and limitations imposed by Sections 381-384 of the Internal Revenue Code. Permanent book and tax basis differences are reclassified within the capital accounts based on federal tax-basis treatment; temporary differences do not require reclassification. To the extent dividends and distributions exceed current and accumulated earnings and profits for federal income tax purposes, they are reported as return of capital distributions. Federal Income Taxes . No provision for federal income taxes is considered necessary because each of the Funds intends to qualify as a regulated investment company under the Internal Revenue Code and intends to distribute each year substantially all of its net investment income and realized capital gains to shareholders. The Funds evaluate tax positions taken or expected to be taken in the course of preparing the Funds tax returns to determine whether it is more likely than not that each tax position would be sustained upon examination by a taxing authority based on the technical merits of the position. Tax positions not deemed to meet the more likely than not threshold would be recorded as a tax benefit or expense in the current year. During the periods ended August 31, 2010, the Funds did not record any such tax benefit or expense in the accompanying financial statements. The statute of limitations remains open to examine Preferred Securities Funds U.S. tax returns filed for the fiscal years from 2007-2010. No examinations are in progress or anticipated at this time. Foreign Taxes. Certain of the Funds are subject to foreign income taxes imposed by certain countries in which they invest. Foreign income taxes are accrued by the Funds as a reduction of income. These amounts are shown as withholding tax on foreign dividends on the statements of operations. Redemption and Exchange Fees. Each of the Funds will impose a redemption or exchange fee on redemptions or exchanges of $30,000 or more of Class J shares redeemed or exchanged within 30 days after they are purchased. The fee is equal to 1.00% of the total redemption or exchange amount. The fee is paid to the Funds and is intended to offset the trading costs, market impact, and other costs associated with short-term money movements in and out of the Funds. Subsequent Events. Management has evaluated events or transactions that may have occurred since August 31, 2010, that would merit recognition or disclosure in the financial statements. Commodity Linked Notes. The Diversified Real Asset Fund invests in structured notes whose market values are primarily derived from changes in the value of various commodity indices and other factors. Valuations on these securities may be volatile as the payment features on certain notes may contain attributes that multiply the effects of changes in the values of the underlying indices. Structured notes may entail a greater degree of market risk than other types of debt securities. Structured notes may also be more volatile, less liquid, and more difficult to accurately price than less complex securities or more traditional debt securities. Fluctuations in value of the structured notes are recorded as unrealized gains and losses in the accompanying financial statements. Interest income is accrued daily. These notes are subject to prepayment, credit, and interest rate risks. At maturity, or when a note is sold, the Fund records a realized gain or loss. 20 NOTES TO FINANCIAL STATEMENTS P RINCIPAL F UNDS ,I NC . August 31, 2010 3. Operating Policies Futures Contracts. The Funds are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The Funds may enter into futures contracts to hedge against changes in or to gain exposure to, change in the value of equities, interest rates and foreign currencies. Initial margin deposits are made by cash deposits or segregation of specific securities as may be required by the exchange on which the transaction was conducted. Pursuant to the contracts, a fund agrees to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in the value of the contract. Such receipts or payments are known as variation margin and are recorded by the fund as a variation margin receivable or payable on futures contracts. During the period the futures contracts are open, daily changes in the value of the contracts are recognized as unrealized gains or losses. These unrealized gains or losses are included as a component of net unrealized appreciation (depreciation) of investments on the statements of assets and liabilities. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the funds cost basis in the contract. There is minimal counterparty credit risk to the Funds because futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Illiquid Securities. Illiquid securities generally cannot be sold or disposed of in the ordinary course of business (within seven calendar days) at approximately the value at which each of the Funds has valued the investments. This may have an adverse effect on each of the Funds ability to dispose of particular illiquid securities at fair market value and may limit each of the Funds ability to obtain accurate market quotations for purposes of valuing the securities. Information regarding illiquid securities is included with footnote designations in the schedules of investments. Indemnification. Under the Funds by-laws, present and past officers, directors and employees are indemnified against certain liabilities arising out of the performance of their duties. In addition, in the normal course of business, the Fund may enter into a variety of contracts that may contain representations and warranties which provide general indemnifications. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund. Inflation-Indexed Bonds. Certain of the Funds may invest in inflation-indexed bonds. Inflation-indexed bonds are fixed-income securities whose principal value is periodically adjusted to the rate of inflation. The interest rate on these bonds is generally fixed at issuance at a rate lower than typical bonds. Over the life of an inflation-indexed bond, however, interest will be paid based on a principal value, which is adjusted for inflation. Any increase or decrease in the principal amount of an inflation-indexed bond will be included as interest income on the statements of operations, even though the Funds would not receive the principal until maturity. Joint Trading Account. Certain of the Funds may, pursuant to an exemptive order issued by the Securities and Exchange Commission, transfer uninvested funds into a joint trading account. The order permits the participating Funds cash balances to be deposited into a single joint account along with the cash of other registered investment companies managed by the Manager. These balances may be invested in one or more short-term instruments or repurchase agreements that are collateralized by U.S. government securities. Line of Credit. The Funds participate with other registered investment companies managed by the Manager in an unsecured joint line of credit with three banks which allow the participants to borrow up to $150 million, collectively. Borrowings are made solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each participant, based on its borrowings, at a rate equal to the higher of the Fed Funds Rate or LIBOR Rate plus 1.25%. Additionally, a commitment fee is charged at an annual rate of .10% on the amount of the line of credit. During the periods ended August 31, 2010, Bond Market Index Fund and Preferred Securities Fund borrowed against the line of credit. The interest expense associated with these borrowings is included in other expenses on the statements of operations. Options Contracts. During the period, Diversified Real Asset Fund purchased put options. Purchasing put options tends to decrease a funds exposure to the underlying instrument. A fund pays a premium which is included on the funds statements of assets and liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying future, swap, security or currency transaction to determine the realized gain or loss. Diversified Real Asset Fund had no options contracts open at year end. Rebates. Subject to best execution, the Funds may direct certain portfolio transactions to brokerage firms that, in turn, have agreed to rebate a portion of the related brokerage commission to the Funds in cash. Commission rebates are included as a component of realized gain from investment transactions in the statements of operations. 21 NOTES TO FINANCIAL STATEMENTS P RINCIPAL F UNDS ,I NC . August 31, 2010 3. Operating Policies (Continued) Repurchase Agreements. The Funds may invest in repurchase agreements that are fully collateralized, typically by U.S. government or U.S. government agency securities. It is the Funds policy that its custodian takes possession of the underlying collateral securities. The fair value of the collateral is at all times at least equal to the total amount of the repurchase obligation. In the event of default on the obligation to repurchase, the Funds have the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. In the event the seller of a repurchase agreement defaults, the Funds could experience delays in the realization of the collateral. Short Sales. Certain of the Funds may enter into short sales transactions. A short sale is a transaction in which a Fund sells a security it does not own in anticipation of a decline in the market price of the security. A security sold in a short sale transaction and the interest or dividend payable on the security if any, is reflected as a liability on the statement of assets and liabilities. A Fund is obligated to deliver the security at the market price at the time the short position is closed. Possible losses from short sales may be unlimited. To Be Announced Securities. The Funds may trade portfolio securities on a to-be-announced (TBA) or when-issued basis. In a TBA or when-issued transaction, the Funds commit to purchase or sell securities for which all specific information is not known at the time of the trade. Securities purchased on a TBA or when-issued basis are not settled until they are delivered to the Funds, normally 15 to 30 days later. These transactions are subject to market fluctuations and their current value is determined in the same manner as for other portfolio securities. The securities purchased on a TBA or when-issued basis are identified as such in the Funds schedules of investments. U.S. Government Agencies or Government-Sponsored Enterprises. Certain of the Funds may invest in U.S. Government agencies or government-sponsored enterprises. U.S. Government securities are obligations of, and in certain cases, guaranteed by, the U.S. Government or its agencies. The U.S. Government does not guarantee the net asset value of the Funds shares. Some U.S. Government securities such as treasury bills, notes and bonds, and securities guaranteed by the Government National Mortgage Association (GNMA) are supported by the full faith and credit of the U.S. Government. Other securities, such as those of the Federal Home Loan Bank are supported by the right of the issuer to borrow from the U.S. Department of the Treasury. Still other securities, such as those of the Federal National Mortgage Association (FNMA) are supported by the discretionary authority of the U.S. Government to purchase the agencys obligations. Government related guarantors (those not backed by the full faith and credit of the United States Government) include FNMA and the Federal Home Loan Mortgage Corporation (FHLMC). FNMA is a government sponsored corporation the common stock of which is owned entirely by private stockholders. FNMA purchases conventional residential mortgages from a list of approved seller/servicers which include state and federally chartered savings and loan associations, mutual savings banks, commercial banks, credit unions, and mortgage bankers. Pass-through securities issued by FNMA are guaranteed as to the timely payment of principal and interest by FNMA, but are not backed by the full faith and credit of the U.S. Government. FHLMC issues Participation Certificates which are pass-through securities, each representing an undivided interest in a pool of residential mortgages. FHLMC guarantees the timely payment of interest and ultimate collection of principal, but Participation Certificates are not backed by the full faith and credit of the U.S. Government. During 2008, the Federal Housing Finance Agency (FHFA) placed FNMA and FHLMC into conservatorship. As the conservator, FHFA succeeded to all rights, titles, powers, and privileges of FNMA and FHLMC and of any stockholder of FNMA and FHLMC. The U.S. Department of the Treasury then announced three additional steps taken by it in connection with the conservatorship. First, the U.S. Department of the Treasury entered into a Senior Preferred Stock Purchase Agreement with each of FNMA and FHLMC pursuant to which the U.S. Department of the Treasury will purchase up to an aggregate of $100 billion of each of FNMA and FHLMC to maintain a positive net worth in each enterprise. This agreement contains various covenants that severely limit each enterprises operations. In exchange for entering into these agreements, the U.S. Department of the Treasury received $1 billion of each enterprises senior preferred stock and warrants to purchase 79.9% of each enterprises common stock. Second, the U.S. Department of the Treasury announced the creation of a new secured lending facility which is available to each of FNMA and FHLMC as a liquidity backstop. Third, the U.S. Department of the Treasury announced the creation of a temporary program to purchase mortgage-backed securities issued by each of FNMA and FHLMC. Both the liquidity backstop and the mortgage-backed securities purchase program expired in December 2009. FNMA and FHLMC are continuing to operate as going concerns while in conservatorship and each remain liable for all of its obligations, including its guaranty obligations associated with its mortgage-backed securities. 22 NOTES TO FINANCIAL STATEMENTS P RINCIPAL F UNDS ,I NC . August 31, 2010 3. Operating Policies (Continued) Derivatives. The following tables provide information about where in the statements of assets and liabilities and statements of operations information about derivatives can be found (amounts shown in thousands): Derivatives not accounted for as Asset Derivatives August 31, 2010 Liability Derivatives August 31, 2010 hedging instruments under Statement Fair Fair Statement of Assets and Liabilities Location Value Statement of Assets and Liabilities Location Value Diversified Real Asset Fund Interest rate contracts Payables, Net Assets Consist of Net unrealized $6* appreciation (depreciation) of investments International Equity Index Fund Equity contracts Receivables, Net Assets Consist of Net $143* unrealized appreciation (depreciation) of investments *Includes cumulative unrealized appreciation/depreciation of futures contracts as shown in the schedules of investments. Only the portion of the unrealized appreciation/depreciation not yet cash settled is shown in the statements of assets and liabilities as variation margin. Derivatives Not Accounted for Realized Gain or (Loss) on Change in Unrealized Appreciation or as Hedging Instruments Under Location of Gain or (Loss) On Derivatives Derivatives Recognized in (depreciation) of Derivatives Statement 133 Recognized in Operations Operations Recognized in Operations Diversified Real Asset Fund Interest rate contracts Net realized gain (loss) from Futures $41 $(6) contracts/Change in unrealized appreciation/depreciation of Futures contracts International Equity Index Fund Equity contracts Net realized gain (loss) from Futures $(315) $143 contracts/Change in unrealized appreciation/depreciation of Futures contracts Long equity futures contracts are used to obtain market exposure for the cash balances that are maintained by International Equity Index Fund and the notional values of the futures contracts will vary in accordance with changing cash balances. Long and short U.S. Treasury futures contracts are used to obtain interest rate exposure in order to manage duration of Diversified Real Asset Fund. The notional values of the futures contracts will vary in accordance with changing duration of Diversified Real Asset Fund. 4. Fair Valuation Fair value is defined as the price that the Funds would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Funds use various valuation approaches, including market, income and/or cost approaches. A hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds own estimates about the estimates market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. 
